In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Werner, J.), dated July 12, 1994, which denied their motion to compel the plaintiff, Martin Abbene, to disclose his income tax returns. The defendants’ notice of appeal from a so-ordered transcript entered August 17, 1992, is deemed a premature notice of appeal from the order (see, CPLR 5520 [c]).
Ordered that the order is affirmed, with costs.
We find that the Supreme Court properly denied the defendants’ motion to compel the disclosure of the plaintiff’s tax returns because the defendants failed to make a strong showing of necessity, especially in light of the fact that the information sought could be obtained from other sources (see, Walter Karl, Inc. v Wood, 161 AD2d 704, 705; Briton v Knott Hotels Corp., 111 AD2d 62). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.